—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment.
Claimant, who worked for an employment agency, refused the agency’s offer to work as a receptionist for a clinic where she had worked before, stating that she was currently employed at a higher rate of pay. In fact, she was not working at the time but, rather, was job searching. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant refused an offer of suitable employment without good cause (see Matter of *844Di Stefano [Commissioner of Labor], 304 AD2d 950 [2003]; Matter of Davis [Commissioner of Labor], 297 AD2d 851 [2002]). To the extent that claimant maintained, contrary to the testimony of representatives of the employer, that no offers of employment were conveyed to her because she had departed from her house on the day in question prior to the call from the agency offering her the position, this created a credibility issue for the Board to resolve (see Matter of Di Stefano [Commissioner of Labor], supra; Matter of Valerio [Commissioner of Labor], 279 AD2d 938 [2001]; Matter of Burnett [Hudacs], 189 AD2d 1053 [1993]).
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.